DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-6 are currently pending and considered below.


Election/Restrictions
Claims 7-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Inventions II - III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08 Nov 2022.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hess et al. US20200115082A1 (herein, Hess), and in view of Hochberg et al. US20200055659A1 (herein, Hochberg).

Regarding Claim 1, A system for opening and closing packages in automated fashion, the system comprising (Abstract, Claim 1): 
a support frame (FIG. 1, Claim 5, paras [0042, 47, 51]); 
a package-holder (FIGS. 2 and 5, #22) coupled to the support frame, the package-holder comprising: 
a first package-engaging structure (FIG. 5, #161), and 
a second package-engaging structure (FIG. 5, #163), 
the package-holder configured to engage a first contact point (FIG. 5 – illustrates a contact point of 161 on the bag) on a package (FIG. 4, #11) using the first package-engaging structure and to engage a second contact point (FIG. 5 – illustrates 163 in contact with the bag) on the package using the second package-engaging structure, the package having an opening/closing mechanism (FIG. 2, #70, FIG. 15G, para [0058], respectively) comprising: 
a first side (FIG. 4, #14, para [0026]), and 
a second side (FIG. 4, #16), 
bias the first side and the second side towards each other when in proximity (FIG. 15G, para [0058] – illustrates when bag sides in proximity); and 
a package-manipulator (FIG. 6, #180) coupled to the support frame and comprising a third package-engaging structure (FIG. 6, #s 182, 183) configured to: 
engage the opening/closing mechanism (para [0058]), and subsequently, 
displace the first side and the second side apart against the bias to transition the opening/closing mechanism from a closed configuration to an open configuration (FIGS. 5-6 and 15A-I, paras [0007 and 0055-8).

Hess does not disclose, a first side comprising a first magnet, and a second side comprising a second magnet, wherein the first magnet and the second magnet are oriented towards each other when in magnetic proximity.
However, Hochberg teaches, a first side (FIG. 6, #12) comprising a first magnet (FIG. 6, #24), and a second side (FIG. 6, # 14) comprising a second magnet (FIG. 6, #26) are oriented towards each other when in magnetic proximity (FIG. 7, para [0044]). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, having the teachings of Hochberg and would be motivated to modify the package as disclosed by Hess to include the first and second magnets (FIG. 6, #s 24 and 26, respectively) that are oriented towards each other when in magnetic proximity (FIG. 7, para [0044]) .  Since Hochberg teaches the aforementioned structures that are known in the art and beneficial, thereby providing the motivation to modify the Hess’s package (11)  to include the magnets (24, 26) oriented towards each other when in magnetic proximity (FIG. 7, para [0044]) of Hochberg that permits and prevents the communication of fluids through the opening (Hochberg, FIGS. 6-8, para [0047]).



Regarding Claim 2,  as combined, Hess/Hochberg discloses as previously claimed. As combined, Hess further discloses, further comprising a detection component (FIG. 6, #190) configured to detect and locate the first contact point and the second contact point (FIGS. 7A and B, paras [0016, 46]) in a three-dimensional space (FIGS. 5-6 – illustrates the 3D space) in which the system operates (FIGS. 5-7).

Regarding Claim 3,  as combined, Hess/Hochberg discloses as previously claimed. As combined, Hess further discloses, wherein the first package-engaging structure (161) is configured to adaptively re-position (FIG. 5, para [0047]) to engage the first contact point (FIG. 5) based on its location in the three-dimensional space as determined by the detection component (190), and wherein the second package-engaging (163) structure is configured to adaptively re-position (FIG. 5, para [0045]) to engage the second contact point (FIG. 5) based on its location in the three-dimensional space as determined by the detection component (190).

Regarding Claim 4,  as combined, Hess/Hochberg discloses as previously claimed. As combined, Hess/Hochberg further discloses, wherein the third package-engaging structure (Hess, FIG. 6, #s 182, 183) comprises a mechanism (Hess, FIG. 6, #s 186 and 189) with a distal end (Hess, FIG. 5, #182/192 tip), wherein the distal end is configured to adaptively re-position to a location (Hess, FIG. 5 – illustrates location of 182/192tip) in the three-dimensional space (Hess, FIGS. 5-6) that is between the first side and the second side, thereby allowing the mechanism to actuate to displace the first side and the second side apart against the bias of the first magnet (Hochberg, 24) and the second magnet (Hochberg, 26).

Regarding Claim 5,  as combined, Hess/Hochberg discloses as previously claimed. As combined, Hess further discloses, further comprising a package-supply apparatus (FIG. 1, #26) that is configured to advance a plurality of packages (FIGS. 3 and 5, #12, para [0025]) into a three-dimensional space in which the system operates, wherein the package-holder and the package-supply apparatus are configured to operate in coordination (para [0024-25]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hess/Hochberg, and in further view of Dittrich et al. US20210147102A1 (herein, Dittrich).

Regarding Claim 6,  as combined, Hess/Hochberg discloses as previously claimed. As combined, Hess further discloses, wherein the first package-engaging structure (Hess, 161), the second package-engaging structure (Hess, 163), and the third package engaging structure (Hess, 182/183).

As combined, Hess/Hochberg, does not disclose, the engaging structures each coupled to a separate multi-axis robot.
However, Dittrich teaches, the engaging structures each coupled to a separate multi-axis robot (FIG. 5, #504, para [0041]) and FIG. 8, #832, para [0066]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, having the teachings of, as combined, Hess/Hochberg and would be motivated to modify the system (Hess/Hochberg) for opening and closing packages in an automated fashion to include the multi-axis robots (504 and 832) as taught by Dittrich. Since Dittrich teaches the aforementioned structures that are known in the art and beneficial, thereby providing the motivation to modify the system (Hess/Hochberg) to include the multi-axis robots so as to obtain an increase in manipulation of the process (Claim 16, para [0065]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Alspaugh US10836525B1, Matheyka US 20090158694 A1, and Jacobsen US-20040123569 A1 cited for a support frame, package-holder, first, second and third package engaging structure, magnets, package-manipulator, detection component, package, mechanism, distal end, plurality of packages and multi-axis robots.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        14 December 2022
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731